Citation Nr: 1414170	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  02-02 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine condition (claimed as arthritis and spondylosis of the cervical spine).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1954 to January 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1999 decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement (NOD) in December 2000.  In January 2002, the Veteran was provided with a statement of the case.  In March 2002, the Veteran perfected his appeal with the timely submission of a VA Form 9.

On his March 2002 VA Form 9, the Veteran requested a Board hearing. The Veteran submitted a written request to withdraw the hearing in a March 2012 statement.  To date, he has not requested a new Board hearing.  Accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).

A review of the Virtual VA paperless claims processing system revealed a copy of a brief submitted by the Veteran's representative as well as VA outpatient treatment records dated August 2010 to November 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain outstanding private treatment records and a new VA examination.

First, with respect to the duty to assist the Veteran in obtaining medical evidence, the Board notes that the Veteran reported in his March 2002 VA Form 9 that he was treated for his cervical spine condition by his primary physician, Dr. Warren.  He further related that Dr. Warren had indicated that his cervical spine condition was secondary to his service-connected low back condition.  The Veteran has established service connection for residuals of a low back injury with a history of the herniated nucleus pulposus.  However, a review of the available information and evidence of record does not indicate that VA has made efforts to obtain any putative records pertaining to that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Second, the Board notes that there are two opinions (an August 2011 VA opinion and a February 2012 VA opinion) for the service connection of a cervical spine condition, but finds that both opinions are incomplete for purposes of rendering a decision.  The August 2011 VA opinion was fully supported and adequate, however it only spoke in relation to whether the Veteran's cervical spine condition was directly related to his military service, and did not provide any medical guidance as to secondary service connection.

The February 2011 VA opinion was obtained to address the secondary issue.  The VA examiner (a nurse practitioner) stated that she reviewed the Veteran's claims file, and expressed the opinion that the Veteran's neck condition was less likely than not proximately due to or the result of the Veteran's service connected residuals of a low back injury with a history of a herniated nucleus pulposus.  She explained that she could not make a causal relation or aggravation of the (cervical and lumbar) spinal segments because there is no medical literature or consensus expert opinion on this matter.  However, this opinion as to etiology is ambiguous and thus inadequate, because it is not clear why she could not provide an opinion without medical literature or why another's expert opinion would be required when her opinion was originally sought on the basis of her expertise in the first place.  In other words, it is not clear from this VA examiner's rationale whether she lacks the expertise, as nurse practitioner, to render such an opinion, or whether some additional information is needed, and possibly not available, that would permit such an opinion.  It is therefore necessary to remand this claim for purpose of obtaining a supplemental etiology opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Contact the Veteran and ask that he provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his cervical and lumbar segments of the spine, to specifically include the treatment records from a Dr. Warren.  After securing the necessary releases, the agency of original jurisdiction (AOJ) should obtain any records properly identified by the Veteran, which are not already of record.  All attempts to procure these records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Advise the Veteran that he may submit a supplemental medical opinion from his treating physician (i.e., Dr. Warren or any other medical professional) that addresses whether any cervical spine condition that the Veteran now has, was caused or aggravated by the Veteran's service-connected residuals of a low back injury with a history of a herniated nucleus pulposus.  If such an opinion is provided, the Veteran's treating physician (or other medical professional) should provide the rationale for the etiology opinion in addressing the following questions: (1) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine condition that the Veteran now has, was caused by the service-connected residuals of a low back injury with a history of a herniated nucleus pulposus?  (2) Is it at least a likely as not (50 percent or greater probability) that any currently diagnosed cervical spine condition that the Veteran now has, was aggravated (i.e., permanently worsened beyond its normal progression) by the service-connected residuals of a low back injury with a history of a herniated nucleus pulposus?  (Note: the basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case).

3. After completion of the above actions to the extent possible, obtain an addendum opinion from another VA examiner (preferably a medical doctor with appropriate expertise).  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), must be made available to and reviewed by the examiner in conjunction with the study of this case. 

Specifically, the examiner is asked to provide an opinion addressing the following questions: (1) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed cervical spine condition, namely cervical disc disease and cervical degenerative joint disease, that the Veteran now has, was caused by the service-connected residuals of a low back injury with a history of a herniated nucleus pulposus?  (2) Is it at least a likely as not (50 percent or greater probability) that any currently diagnosed cervical spine condition, namely cervical disc disease and cervical degenerative joint disease, that the Veteran now has, was aggravated (i.e., permanently worsened beyond its normal progression) by the service-connected residuals of a low back injury with a history of a herniated nucleus pulposus?  Please provide the rationale for your opinions

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and sound medical principles, including the use of any medical literature, which may reasonably illuminate the medical analysis in the study of this case.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



